Citation Nr: 1536383	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a mental health condition (claimed as anxiety and depression).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to January 1981.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A September 2014 Board decision denied the Veteran's claims on appeal.  The Veteran subsequently appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court), and in April 2015, the Court issued an order granting the parties April 2015 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary prior to the readjudication of the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and a mental health condition (claimed as anxiety and depression).  Upon remand, VA must seek to obtain missing VA treatment records, and the Veteran must be afforded an adequate VA opinion.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

As noted within the April 2015 JMR, the prior January 2014 Board remand sought to clarify a September 2009 VA opinion which suggested that the Veteran's active service may have contributed in some way to his current psychological conditions, despite the examiner's conclusion to the contrary.  However, the resulting May 2014 addendum opinion did little to clarify the initial opinion; rather, the VA examiner largely restated his original opinion, and used similar language that suggested a relationship between the Veteran's in-service stressors and PTSD.  

Therefore, the Board finds that the May 2014 addendum opinion fails to substantially comply with its prior January 2014 remand directives and is therefore, inadequate to resolve the Veteran's claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Veteran is entitled to substantial compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  As such, an additional remand is required for the Board to obtain an adequate VA opinion in light of the prior opinions which suggest some relationship between the Veteran's active service and his claimed psychiatric disorders.  See 38 C.F.R. § 3.159(c)(4) (2015).  

Additionally, the April 2015 JMR noted that a November 3, 2000 VA psychiatric treatment report is not of record, despite multiple references to said report within the evidence of record.  The Board is mindful that outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim; therefore, updated VA treatment records must also be sought upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  Therefore, upon remand, the November 3, 2000 VA psychiatric treatment record, as well as any additional relevant outstanding VA treatment records, must be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all of the Veteran's relevant, outstanding VA treatment records dated to the present, including the November 3, 2000 VA psychiatric treatment record discussed above.  If there is any negative response, this must be documented in the claims file and the Veteran must be properly notified.  

2.  Following the above development, obtain an addendum opinion from a different VA examiner who provided the September 2009 and May 2014 opinions.  The VA examiner is to review the entire claims folder, including any electronic documents, a copy of this remand, and any documents added to the record following the above development.  Such review must be noted in the resulting examination report.  All necessary testing, to include a full psychiatric examination if deemed necessary by the examiner, must be conducted.  

The examiner is asked to render an opinion as to whether the Veteran has a current psychiatric disorder which is at least as likely as not (a 50 percent probability or greater) related to his active service, including his reported stressors.  Additionally, the examiner must specifically consider and comment upon the prior September 2009 and May 2014 VA opinions which suggest some relationship between the Veteran's active service and his claimed psychiatric disorders.  A complete rationale is required for all opinions rendered.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

3.  After the above development, ensure that the remand directives have been fully complied with; if they are not, undertake any necessary corrective action.  

4.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and a mental health condition (claimed as anxiety and depression).  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and a reasonable amount of time to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


